Title: [Diary entry: 7 November 1789]
From: Washington, George
To: 

Saturday 7th. Left Tafts before Sunrise, and passing through Douglas wood breakfasted at one Jacobs in Thompson 12 Miles’ distant—not a good House. Bated the Horses in Pomfret at Colo. Grosveners, distant 11 Miles from Jacobs and Lodged at Squire Perkins in Ashford (called 10 Miles, but must be 12). The first Stage with a small exception is intolerable bad Road, & a poor and uncultivated Country covered chiefly with woods—the largest of Which is called Douglass, at the foot of which on the East side

is a large Pond. Jacobs’s, is in the State of Connecticut, and here the Lands are better, and more highly improved. From hence to Pomfret there is some woods & indifferent Land, but in General it is tolerably good and the Farms look well. In and abt. Pomfret they are fine, and from thence to Ashford not bad; but very hilly and much mixed with Rock Stone. Knowing that General Putnam lived in the Township of Pomfret, I had hopes of seeing him and it was one of my inducements for coming this Road; but on enquiry in the Town I found that he lived 5 Miles out of my road, and that without deranging my plan & delaying my journey, I could not do it.